OPINION OF THE COURT
Memorandum.
Order unanimously modified by granting plaintiff’s motion only to the extent of setting aside the verdict in favor of defendant and ordering a trial de nova and, as so modified, affirmed, without costs.
At the outset, we note that “[t]he duty of the judge to supervise the reasonableness of the verdicts returned to him ought to be viewed liberally on appeal because the independence of mind with which that duty is exercised is ingredient to the sound health of the judicial process.” (Mann v Hunt, 283 App Div 140, 141.) Thus, to the extent that the lower court set aside the verdict in favor of defendant, this court, upon review, cannot conclude that such disposition constituted an improvident exercise of *630discretion. However, the evidence adduced at trial on behalf of the defendant controverting plaintiff’s contentions cannot be deemed as a matter of law to be so meager or inadequate as to merit directing a judgment in favor of plaintiff. Accordingly, there should be a new trial on the issue of liability as well as damages.
Pino, P. J., Buschmann and Jones, JJ., concur.